Citation Nr: 0603638	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  05-22 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
mental disability, diagnosed as anxiety, stress, depression 
and a mood disorder, including as secondary to hepatitis C.

3.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
headache disorder, including as due to undiagnosed illness 
and as secondary to hepatitis C.

4.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
skin disorder, including as due to undiagnosed illness and as 
secondary to hepatitis C.

5.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
fatigue, including as due to undiagnosed illness and as 
secondary to hepatitis C.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, D.V., and A.V.  


INTRODUCTION

The appellant had active duty from  November 1979 to July 
1981 and from November 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision of the 
Jackson, Mississippi,  Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening of the claims as stated on the title page of this 
decision, as well as additional original claims of service 
connection for various disorders.  As to the original claims, 
the appellant did not file a notice of disagreement and those 
claims are not before the Board for appellate review.  

By order dated January 20, 2006, the undersigned granted the 
appellant's motion to advance this appeal on the Board's 
docket under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).  

The Board reopens the appellant's claims as stated on the 
title page of this decision, and REMANDS the claims to the RO 
via the Appeals Management Center (AMC), in Washington, DC 
for medical development pursuant to the duty to assist.







FINDINGS OF FACT

1.  By decision dated in July 1999, the appellant's claims of 
service connection for hepatitis C, fatigue, headaches, a 
skin rash, and a mental disability variously diagnosed as 
anxiety, stress, depression and a mood disorder were denied 
by the RO.  

2.  The appellant was notified of, but did not file a notice 
of disagreement as to the July 1999 rating decision.

3.  By application dated in May 2004, the appellant sought to 
reopen his claims of service connection for hepatitis C, 
fatigue, headaches, a skin rash, and a mental disability 
variously diagnosed as anxiety, stress, depression and a mood 
disorder; and submitted evidence which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the 
criteria for the reopening of the July 1999 rating decision 
denying service connection for hepatitis C, fatigue, 
headaches, a skin rash, and a mental disability variously 
diagnosed as anxiety, stress, depression and a mood disorder 
has been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to reopen claims of service connection 
for hepatitis C, fatigue, headaches, a skin rash, and a 
mental disability variously diagnosed as anxiety, stress, 
depression and a mood disorder.  The claims were last denied 
by rating decision dated in July 1999 and the appellant did 
not file a notice of disagreement.  

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105. In 
order to reopen a claim there must be added to the record 
"new and material evidence."  See 38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The July 1999 rating decision 
that denied service connection for the disorders at issue 
represents the last final denial of the claims.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Thus, the claims may be 
reopened only if new and material evidence has been secured 
or presented since the July 1999 rating decision.  See Glynn 
v. Brown, 6 Vet. App. 523 (1994).

The provisions of 38 C.F.R. § 3.156(a), which defines new and 
material evidence, was amended and that amendment applies to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45620 (2001). The amendment is applicable in this 
case as the appellant's petition to reopen was filed in May 
2004.  The revised regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996). 

The Board presently finds that new and material evidence has 
been obtained to reopen the claims of service connection for 
hepatitis C, fatigue, headaches, a skin rash, and a mental 
disability variously diagnosed as anxiety, stress, depression 
and a mood disorder.  

At the time of the July 1999 rating decision, the appellant's 
central contention was that he incurred the disorders at 
issue during or as a result of service in the Persian Gulf 
War.  As to hepatitis C, he argued that at the time he was 
mobilized for active service, he was noted to have no liver 
abnormalities.  However, shortly after his return from the 
Persian Gulf in July 1991, he was noted to have elevated 
liver enzymes in December 1992, when he underwent a medical 
evaluation in support of an application for life insurance.  
Medical records dated in the first part of 1997 indicate a 
diagnosis of hepatitis C.  

In July 1999, no competent medical professional had opined of 
such a connection between active service and the then-current 
diagnosis.  Although the appellant underwent a VA physical 
examination in March 1999 and was diagnosed as having 
hepatitis C, the examiner did not address the etiology of the 
disorder.  

Because of the lack of such a competently-rendered nexus 
statement (either provided by the appellant's treating 
physician or the VA examiner), the appellant's claim was 
denied on the basis that it was not well grounded within the 
meaning of then-applicable law.  See Pond v. West, 12 Vet. 
App. 341 (1999); Rose v. West, 11 Vet. App. 169 (1998); 
Caluza v. Brown, 7 Vet. App. 498 (1995) ((Generally observing 
that a well-grounded claim was one which was "plausible" - 
one that appeared to be meritorious.  In order for a claim to 
be meritorious, the mere allegation by a non-medically 
trained claimant was not sufficient.  Instead, it was 
required that the claimant submit (1) evidence of an injury 
in military service or a disease that began in or was made 
worse during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.)). 

In support of his petition to reopen his claims, the 
appellant has submitted the statement of F. Steven Orleans, 
M.D., his treating physician.  Although undated, the letter 
first appears subsequent to receipt of the appellant's 
petition to reopen his claims.  

In his letter, Dr. Orleans notes that given the elevated 
liver function test results, it was "certainly possible" 
that the appellant could have contracted hepatitis C while 
serving on active duty in the Persian Gulf.   

Dr. Orleans' statement is the first competent medical 
evidence suggestive of a linkage between the appellant's 
hepatitis C and his active military service.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  His opinion is clearly 
"new," because it was not previously of record at the time 
of the July 1999 rating decision.  Because his opinion 
suggests the presence of such a possible nexus, it is also 
clearly evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and the petition to 
reopen the claim is therefore granted and will be remanded 
for the conduct of a VA examination.

As to the appellant's application to reopen the other claims 
(i.e., fatigue, headaches, a skin rash, and a mental 
disability variously diagnosed as anxiety, stress, depression 
and a mood disorder), the appellant's primary contention has 
been that they are resultant of hepatitis C, and medical 
various medical examiners have expressed supportive opinions.  

Thus, because the opinion of Dr. Orleans suggests a possible 
nexus between the appellant's Persian Gulf War service and a 
primary disorder of hepatitis C; and other medical examiners 
have suggested a linkage between hepatitis C and the 
secondary disorders of fatigue, headaches, a skin rash and a 
mental disability, the claims as to the latter disorders are 
also reopened.  See Libertine v. Brown, 9 Vet. App. 521 
(1996); Harder v. Brown, 5 Vet. App. 183 (1993) (As to 
secondary service connection, which shall be awarded when a 
disability is due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2003).  




ORDER

New and material evidence having been received, the claim of 
service connection for hepatitis C is reopened.  To this 
extent and to this extent only, the claim is granted.  

New and material evidence having been received, the claim of 
service connection for chronic fatigue is reopened.  To this 
extent and to this extent only, the claim is granted.  

New and material evidence having been received, the claim of 
service connection for a headache disorder is reopened.  To 
this extent and to this extent only, the claim is granted.  

New and material evidence having been received, the claim of 
service connection for a skin disorder is reopened.  To this 
extent and to this extent only, the claim is granted.  

New and material evidence having been received, the claim of 
service connection for a mental disability variously 
diagnosed as anxiety, stress, depression and a mood disorder 
hepatitis C is reopened.  To this extent and to this extent 
only, the claim is granted.  


REMAND

Having reopened the claims does not end the Board's inquiry.  
Rather, it places upon VA the duty to assist the appellant in 
the development of the claim by obtaining relevant records 
which could possibly substantiate the claim and conducting 
appropriate medical inquiry.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a).




Further, while the appellant's assertions are presumed for 
the limited purpose of ascertaining whether the claim should 
be reopened, the presumption of credibility does not extend 
beyond this predicate determination.  Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993). The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

As noted, Dr. Orleans statement suggests that the appellant's 
hepatitis C may have been incurred in, or as a result of, 
active military service.  Accordingly, the claim will be 
remanded pursuant to the duty to assist for the conduct of a 
comprehensive VA medical examination.  Charles v. Principi, 
16 Vet. App. 370 (2002) ((Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")).

Although the appellant contends that the other disabilities 
at issue (i.e., fatigue, headaches, a skin rash, and a mental 
disability variously diagnosed as anxiety, stress, depression 
and a mood disorder) were caused by hepatitis C, the law 
provides that the appellant's specific argument as to the 
theory of entitlement is not dispositive of VA's review.

Instead, with regard to all claimed disorders, VA must also 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).      

Thus, in addition to consideration of the claims of service 
connection for fatigue, headaches, a skin rash, and a mental 
disability variously diagnosed as anxiety, stress, depression 
and a mood disorder as secondary to hepatitis C, the RO/AMC 
will also consider whether the disorders may have been caused 
by any incident of active military service.  

In this regard, the record contains a March 1999 VA mental 
disorders examination indicating that the appellant's mood 
disorder was secondary to end-stage hepatitis C.

Accordingly, the claims of service connection for hepatitis 
C, a fatigue disorder, a headache disorder, a skin rash, and 
a mental disability variously diagnosed as anxiety, stress, 
depression and a mood disorder are REMANDED to the RO/AMC for 
the following development:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO will afford the appellant the 
following VA medical examinations, as are 
stated below, to ascertain the etiology 
of the specified disorders.  The 
appellant's claims folder, and a copy of 
this remand, must be reviewed by each  
examiner who must acknowledge this 
receipt and review in any report 
generated as a result of this remand.

a.  A hepatic examination, to 
ascertain whether the appellant 
contracted hepatitis C in or as a 
result of active military duty 
during the Persian Gulf War from 
November 1990 to August 1991.  Any 
and all interviews with the veteran-
appellant, and/or his spouse should 
be conducted, as well as any 
necessary clinical tests and 
studies.  The examiner is requested 
to specifically respond to the 
inquiry as to whether, given the 
progression of the veteran-
appellant's hepatitis C, the 
elevated liver function readings as 
reported in December 1992 
represented the onset of the 
hepatitis C disorder.  

If, the examiner concludes that the 
elevated liver function readings as 
reported in December 1992 
represented the onset of the 
hepatitis C disorder, the examiner 
is then requested to specifically 
respond to the inquiry as to whether 
fatigue, headaches and a skin 
disorder were caused or aggravated 
by the hepatitis C disorder. 

b.  A medical examination or 
examinations, to be conducted by an 
appropriately qualified physician or 
physician(s) who is requested to 
specifically respond to the inquiry 
as to whether the veteran-appellant 
has a skin disorder, a headache 
disorder, and a fatigue disorder, 
(i.e., a diagnosed disorder or 
disorders) that were caused or 
aggravated by any incident of 
military service, other than as 
caused by hepatitis C.  

The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  

3.	Following such development, the RO 
should review
and readjudicate the claims with scrutiny 
upon all relevant theories of entitlement 
as to service connection (i.e., 
secondary, direct and presumptive).  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


